McGrath, C. J.
Replevin is brought for property seized upon an execution running against plaintiff’s husband.2 Plaintiff claims certain of the articles under a bill of sale executed by her husband to her, dated July 3, 1885. Other articles are claimed under instruments of later date, and still others are claimed to be her individual property, irrespective of either of the writings.
The bill of sale first mentioned was, at its date, filed with the town clerk, but no affidavit of renewal has been *512since filed. .Plaintiff’s husband testifies that it was given to secure the payment of certain notes held by the wife, ’and plaintiff testifies that the first bill of sale was “to secure her for those notes.” The record contains'no evidence tending to show that the articles claimed under this bill of sale were afterwards turned over to the wife as her property, and defendant was entitled to the instruction that, as to these articles, plaintiff could not recover.
The judgment is therefore reversed, and a'new trial ordered.
The other Justices concurred.

The judgment was rendered in a suit commenced September 12, 1890, for the amount due upon a note dated November 15, 1884.